Opinion by
President Judge Crumlish, Jr.,
We affirm the decision of the Unemployment Compensation Board of Review which upheld a referee’s order denying benefits to Mary Jones pursuant to Section 3 of the Unemployment Compensation Law because she was not ‘ ‘unemployed through no fault of [her] own.”1
On appeal, Jones’ major contention is that the Board erred as a matter of law in determining that her unemployment was due to her fault. Jones, a teacher, was employed with an emergency teaching certificate. Additional credits were required before a permanent certificate could be issued. .She was terminated for failure to attain proper permanent certification, due to her delay in pursuing the needed credits.
It is now well settled that Section 3 provides an independent ground for disqualification from benefits. Corbacio v. Unemployment Compensation Board of Review, 78 Pa. Commonwealth Ct. 70, 74, 466 A.2d 1117, 1119 (1983). Individuals disqualified under Section 3 are those who are unemployed through their own fault, arising from a non-work related incident. Dombroskie v. Unemployment Compensation Board *408of Review, 45 Pa. Commonwealth Ct. 546, 551, 405 A. 2d 1044, 1046, (1979).2 The term “fault” requires at least a shortcoming, but need not entail a serious crime. Strokes v. Unemployment Compensation Board of Review, 29 Pa. Commonwealth Ct. 584, 589, 372 A.2d 485, 487 (1977), aff'd, 487 Pa. 448, 409 A.2d 854 (1980). Pursuant to Section 704 of the Administrative Agency Law, 2 Pa. C. S. §704, this Court’s review is limited to determining whether there was a violation of constitutional rights or an error of law and whether the referee’s findings are supported by substantial evidence. Corbacio, 78 Pa. Commonwealth Ct. at 72, 466 A.2d at 1118.
A review of the record .discloses that from May of 1980 until her termination on February 5, 1982, Jones completed only six of .the nine credit hours she needed to receive a permanent certificate. Her emergency certificate expired on August 20, 1981. Although she claimed that the Department of Education told her in July of 1981 that enrollment in a three-credit correspondence course would entitle her to a reissued emergency certificate, other testimony indicates that the Department allowed Jones to teach during the Fall term of 1981 only because it believed she had nearly finished the course. Such questions concerning the credibility of the witnesses and the weight to be accorded the evidence are left to the Board. Rosenberger v. Unemployment Compensation Board of Review, 31 Pa. Commonwealth Ct. 455, 459, 376 A.2d 1018, 1021 (1977).
*409Jones’ delay is at least a .shortcoming, for which she has not shown good cause. The Board has committed no error of law and there is substantial evidence to support its conclusion that her unemployment was due to her fault.
Affirmed.
iOedek
The order of the Unemployment Compensation Board of Review, No. B-208528 dated July 30,1982, is affirmed.

 Section 3 of the Unemployment Compensation Law, Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §752, provides:
Economic insecurity due to unemployment is a serious menace to the health, morals, and welfare of the people of the Commonwealth. . . . Security against unemployment and the spread of indigency can best be provided by the systematic setting aside of financial reserves to be used as compensation for loss of wages by employes during period when they become unemployed through no fault of their own. . . . The Legislature, therefore, declares . . . the compulsory setting aside of unemployment reserves to he used for the benefit of persons unemployed through no fault of . their oion. (Emphasis added.)


 Although Jones argues that she is entitled to benefits because her conduct arose from a work-related incident and did not amount to willful misconduct, this Court has noted that a work-related incident must occur within the course of employment. Dombrowskie, 45 Pa. Commonwealth Ct. at 551-52, 405 A.2d at 1046. Our review of the record reveals that Jones’ failure to attain the necessary credits occurred outside her course of employment.